Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 10, 12-14, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danziger (US 2022/0004001).

As to claim 1, Danziger (Figs. 8, 9) teaches an augmented reality device comprising: 
a display element (10a) configured to generate a first image [0003]; 
an optical coupler (20) comprising a first surface (Surface facing 30) through which the first image is input and a second surface (Surface facing the user) opposite the first surface, the optical coupler being configured to output light that is input through 
a reflective polarizer (30) provided on the side of the second surface of the optical coupler and configured to reflect first polarized light (S polarized light) with a first polarization and transmit second polarized light (P polarized light) with a second polarization different from the first polarization [0070]; and 
a polarization selective variable focus lens (60) provided in a traveling path of the first polarized light that has been reflected by the reflective polarizer (Shown in Fig. 9A), the polarization selective variable focus lens having variable refractive power with respect to the first polarized light (LCAOE 60 can change the optical power of polarized light transmitted from the waveguide 20) [0087].

As to claim 2, Danziger teaches wherein the optical coupler is further configured to combine the first polarized light that has been reflected by the reflective polarizer and the second polarized light that has been transmitted by the reflective polarizer and provide a combination result to a user (Both polarized lights are transmitted through 20, as shown in Fig. 9A).

As to claim 3, Danziger teaches wherein a first polarization axis of the first polarization and a second polarization axis of the second polarization are perpendicular to each other [0067].

As to claim 4, Danziger teaches wherein the reflective polarizer comprises a wire grid polarizer, wherein the wire grid polarizer comprises a substrate (31) and a plurality of parallel conductive wires (Wire grid) on the substrate [0070].

As to claim 6, Danziger teaches wherein the first polarized light is perpendicularly incident to the polarization selective variable focus lens [0067].

As to claim 9, Danziger teaches wherein the polarization selective variable focus lens comprises a liquid crystal lens of electrically variable refractive power (LCAOE) [0087].

As to claim 10, Danziger teaches wherein the polarization selective variable focus lens has no refractive power with respect to the second polarized light (Fig. 9 shows P polarized light not being affected by the optical element).

As to claim 12, Danziger teaches wherein the polarization selective variable focus lens is provided between the reflective polarizer and the optical coupler (Shown in Fig. 9A).

As to claim 13, Danziger teaches a processor configured to transmit, to the display element, a signal based on data processed to generate the first image [0062].

As to claim 14, Danziger teaches a processor (Processor controlling the voltage applied to the LCAOE) configured to adjust a voltage to be applied to the polarization selective variable focus lens [0087].

As to claim 16, Danziger teaches wherein the polarization selective variable focus lens is provided on the side of the first surface of the optical coupler (Shown in Fig. 9A).

As to claim 18, Danziger teaches wherein the reflective polarizer comprises a curved surface (Shown in Fig. 9A).

As to claim 20, Danziger teaches wherein the augmented reality device comprises a wearable device (Shown in Fig. 7) [0081].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Danziger (US 2022/0004001) in view of Wang (US 2018/0210287).

As to claim 5, Danziger teaches the conductive wires of claim 4 above.
However, Danziger does not explicitly teach wherein the plurality of parallel conductive wires comprise metal wires.
On the other hand, Wang teaches wherein the plurality of parallel conductive wires comprise metal wires [0046].
.

Claim(s) 7, 8, 11, 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Danziger (US 2022/0004001) in view of Oh (US 2018/0239177).

As to claim 7, Danziger teaches the optical coupler of claim 1 above.
However, Danziger does not teach the specifics of the optical coupler.
On the other hand, Oh (Fig. 9) teaches wherein the optical coupler comprises an input grating (E.g. 1212) provided on the first surface or the second surface, 
wherein the input grating is configured to diffract the light that is input through the first surface such that the light that is input through the first surface travels inside the optical coupler while being totally reflected (Shown in Fig. 9A) [0106].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input grating of Oh with the waveguide of Danziger because it would ensure the incoming light is directed to the inside of the waveguide so it can be properly reflected out.

As to claim 8, Danziger teaches the optical coupler of claim 1 above.
However, Danziger does not teach the specifics of the optical coupler.

wherein the output grating is configured to output light, which has traveled inside the optical coupler while being totally reflected, to the outside of the optical coupler toward the reflective polarizer [0103].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the output grating of Oh with the waveguide of Danziger because it would ensure the output light is directed properly from the inside of the waveguide.

As to claim 11, Danziger teaches the optical coupler of claim 1 above.
However, Danziger does not teach depth plane measurements.
On the other hand, Oh (Fig. 8) teaches wherein a refractive power of the augmented reality device with respect to the first polarized light is in a range of 0 diopters to 4 diopters (As an example, Oh teaches a range of 0-3 diopters and states that different depth planes can be established beyond what is shown. Further, a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)).

As to claim 19, Danziger teaches the optical coupler of claim 1 above.
However, Danziger does not teach depth plane measurements.
On the other hand, Oh (Fig. 8) teaches wherein a refractive power of the augmented reality device with respect to the first polarized light is in a range of 2 diopters to 6 diopters (As an example, Oh teaches a range of 0-3 diopters and states that different depth planes can be established beyond what is shown. Further, a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)).

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Danziger (US 2022/0004001) in view of Gao (US 10,890,776).

As to claim 15, Danziger teaches the elements of claim 1 above.
However, Danziger does not teach angling any optical elements.
On the other hand, Gao (Figs. 5, 8C) teaches wherein a plane of the optical coupler (802 including display 801 and polarizer 815) and a plane of the reflective polarizer (Reflective polarizer 126 located within the pancake lens 806) are inclined at a nonzero angle (Shown in Fig. 8C) with respect to a plane of the polarization selective variable focus lens (Polarization stack 804C) [Col. 12, Lines 53-67; Col. 13, Lines 1-13].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the inclined angle lens of Gao with the display of Danziger because the combination would allow for stray reflections to propagate off-axis, resulting in the removal of ghost images from the final image.

Claim(s) 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Danziger (US 2022/0004001) in view of Gao (US 10,890,776) in view of Oh (US 2018/0239177).

As to claim 17, Danziger and Gao teach the elements of claims 1 and 15 above.
However, Danziger and Gao do not teach wherein the optical coupler is further configured to output a part of the light that is input through the first surface to the first surface toward the polarization selective variable focus lens.
On the other hand, Oh teaches wherein the optical coupler (1210) is further configured to output a part of the light that is input through the first surface (Image light 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the display location of Oh with the display device of Danziger, as modified by Gao, because the combination would allow for the placement of the display in various locations relative to the optical coupler, increasing manufacturing flexibility.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691